[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit
                        ____________________

No. 00-2336


                            HUNG TAN VO,

                       Petitioner, Appellant,

                                 v.

                        MICHAEL T. MALONEY,

                       Respondent, Appellee.

                        ____________________


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]

                        ____________________

                               Before

                         Boudin, Chief Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.

                        ____________________


     Kenneth G. Littman, Peppard & Littman, P.C., for appellant.
     Thomas F. Reilly, Attorney General, with whom Annette C.
Benedetto, Assistant Attorney General, was on brief, for appellee.


                        ____________________
                       September 24, 2001
                      ____________________

         LYNCH, Circuit Judge.   The district court denied the

habeas corpus petition under 28 U.S.C. § 2254 of Hung Tan Vo,

who was convicted of murder in state court and sentenced to

life imprisonment.

         Vo asserts on habeas that he was not competent to

stand trial as of the point in his murder trial when he

learned his girlfriend, Maureen Ambrose, was living with

another man, and that the conclusion of the state courts that

he was competent was wrong.   He also argues that his counsel

was constitutionally ineffective, inter alia, in permitting

the trial to go forward.   Finally, he claims that jury

instructions on malice aforethought and deliberate

premeditation (not objected to at trial) were constitutionally

offensive.   He asserts that the state court decisions ruling

against him on these points were contrary to, and an

unreasonable application of, established federal

constitutional law.

         Vo’s murder conviction was affirmed on appeal by the

Massachusetts Supreme Judicial Court. Commonwealth v. Vo, 427


                              -2-
Mass. 464, 693 N.E.2d 1374 (1998). The trial judge’s

determination, made after an evidentiary hearing more than

three years after trial, that Vo was not incompetent was also

affirmed.    Id. at 467-69.

            This case is a tragedy originating in a love

triangle and culminating with one man dead and another in

prison for life.    The woman involved, Ambrose, testified for

the state and was, apparently, never charged for her role.

The facts underlying the conviction and the analysis of the

issues on habeas are set forth ably in the Magistrate Judge’s

report and recommendation, which was adopted by the district

court in a succinct Memorandum Order.     Both courts were

correct in their decision to deny the habeas petition and

there is no need to repeat their analysis.     The state supreme

court decision was neither contrary to, nor an unreasonable

application of, established federal constitutional law.

            We add only this.   This petition is brought within

the constraints on federal habeas power established by the

Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA"). Pub. L. No. 104-132, 110 Stat. 1214 (codified as

amended in scattered sections of 8, 18, 22, 28, 40 and 42

                                 -3-
U.S.C.).   A habeas petition may not be granted unless the

state court decision: 1) "was contrary to, or involved an

unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States" or 2)

"was based on an unreasonable determination of the facts in

light of the evidence presented in the State court

proceeding." 28 U.S.C. § 2254(d) (Supp. II 1996).

           The primary issue argued on habeas concerns the

competency determination.   The determination of whether Vo was

competent to stand trial was essentially a fact determination.

Thompson v. Keohane, 516 U.S. 99, 111 (1995), citing Maggio v.

Fulford, 462 U.S. 111, 117 (1983) (per curiam).   AEDPA

established a presumption of correctness of "a determination

of a factual issue made by a State court" as provided in 28

U.S.C. § 2254(e)(1):

           In a proceeding instituted by an application for a
           writ of habeas corpus by a person in custody
           pursuant to the judgment of a State court, a
           determination of a factual issue made by a State
           court shall be presumed to be correct. The
           applicant shall have the burden of rebutting the
           presumption of correctness by clear and convincing
           evidence.




                               -4-
Vo thus must show error in the state court’s factual

determination of competency "by clear and convincing

evidence."   This he has not done.    That factual determination

was made by the judge who presided over the trial, saw Vo

testify, and who later evaluated      the witnesses as to the

competency issue.     Credibility determinations are committed to

the sound discretion of the trial judge.     The trial judge's

conclusion that Vo was competent finds ample support in the

record.



          Affirmed.




                                -5-